DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2009/0096475 hereinafter Yamamoto). 
As to claim 1, Yamamoto discloses in Fig. 3, a prober comprising inspection rooms (2 as shown in Fig. 3), wherein each of the inspection rooms (2 as shown in Fig. 3) includes: a probe card (7 as shown in Fig. 3) having probes (7A as shown in Fig. 3); a chuck top (4 as shown in Fig. 3) configured to mount a wafer (W also para 0022, 0005-0006, 0010); 
Yamamoto in Fig. 3 does not mention about a temperature adjuster configured to adjust a temperature of the chuck top, wherein at least one of the probe card and the chuck top includes a gap adjustment member configured to maintain a constant gap between the probe card and the chuck top, 
However, Yamamoto in Fig. 1B discloses a temperature adjuster configured to adjust a temperature of the chuck top (para 0029), wherein at least one of the probe card (7 as shown in Fig. 1B) and the chuck top (41 as shown in Fig. 1B) includes a gap adjustment member configured to maintain a constant gap between the probe card and the chuck top, and wherein the probe card is preheated by heat of the chuck top whose temperature is adjusted by the temperature adjuster, in a state in which the wafer is not mounted on the chuck top and in a state in which the probe card and the chuck top are connected with each other via the gap adjustment member (paras 0028-0029).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Fig. 3 of Yamamoto and provides a temperature adjuster configured to adjust a temperature of the chuck top (para 0029), wherein at least one of the probe card (7 as shown in Fig. 1B) and the chuck top (41 as shown in Fig. 1B) includes a gap adjustment member configured to maintain a constant gap between the probe card and the chuck top, and wherein the probe card is preheated by heat of the chuck top whose temperature is adjusted by the temperature adjuster, in a state in which the wafer is not mounted on the chuck top and in a state in which the probe card and the chuck top are connected with each other via the gap adjustment member (paras 0028-0029), as taught by Yamamoto in Fig. 1B for accurately testing the DUT.
As to claims 2, 3, 4,  Yamamoto discloses in Figs. 1B, 3, all of the limitations except for wherein a length of the gap adjustment member is longer than a length of the probe, and is shorter than the gap between the probe card and the chuck top in a state in which the probes are brought into contact with the wafer when the wafer is mounted on the chuck top; and wherein the gap adjustment member has a wherein the gap adjustment member has a pin shape, an annular shape, an arc shape, or a linear shape, since applicant has not disclosed that limitations solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with that limitations.
As to claim 5, Yamamoto discloses in Fig. 3, a prober comprising inspection rooms (2 as shown in Fig. 3), wherein each of the inspection rooms includes:
a probe card (7 as shown in Fig. 3) having probes (7A as shown in Fig. 3);
a chuck top (4 as shown in Fig. 3) configured to mount a wafer (W also para 0022, 0005-0006, 0010); a pogo frame (6 and 5 as shown in Fig. 3) configured to support the probe card (7 as shown in Fig. 3); and, wherein the pogo frame (6 and 5 as shown in Fig. 3) includes a gap adjustment member configured to maintain a constant gap between the probe card and the chuck top (para 0003).
Yamamoto in Fig. 3 does not mention about a temperature adjuster configured to adjust a temperature of the chuck top wherein the probe card is preheated by heat of the chuck top whose temperature is adjusted by the temperature adjuster, in a state in which the wafer is not mounted on the chuck top and in a state in which the pogo frame and the chuck top are connected with each other via the gap adjustment member
However, Yamamoto in Fig. 1B discloses a temperature adjuster (paras 0029) configured to adjust a temperature of the chuck top (41 as shown in Fig. 1B) wherein the probe card (7 as shown in Fig. 1B) is preheated by heat of the chuck top whose temperature is adjusted by the temperature adjuster, in a state in which the wafer is not mounted on the chuck top and in a state in which the pogo 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Fig. 3 of Yamamoto and provides a temperature adjuster (paras 0029) configured to adjust a temperature of the chuck top (41 as shown in Fig. 1B) wherein the probe card (7 as shown in Fig. 1B) is preheated by heat of the chuck top whose temperature is adjusted by the temperature adjuster, in a state in which the wafer is not mounted on the chuck top and in a state in which the pogo frame and the chuck top are connected with each other via the gap adjustment member (paras 0028-0029), as taught by Yamamoto in Fig. 1B for accurately testing DUT. 
As to claim 6, Yamamoto discloses in Figs. 3, a method of preheating a probe card (7 as shown in Fig. 1B) in a prober for inspecting a wafer (W as shown in Fig. 3), comprising:
transferring a chuck top (4 as shown in Fig. 3) configured to hold the wafer (W as shown in Fig. 3) and on which the wafer is not mounted below the probe card on which probes configured to bring into contact with the wafer are formed;
adsorbing the chuck top (4 as shown in Fig. 3) toward the probe card (7 as shown in Fig. 3);
Yamamoto in Fig. 3 does not discloses preheating the probe card by heat of the chuck top in a state in which a constant gap between the chuck top on which the wafer is not mounted and the probe card is maintained by a gap adjustment member.
However, Yamamoto in Fig. 1B discloses preheating the probe card by heat of the chuck top in a state in which a constant gap between the chuck top on which the wafer is not mounted and the probe card is maintained by a gap adjustment member (paras 0024).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Fig. 3 of Yamamoto and provides preheating the probe card by heat of the chuck top in a state in which a constant gap between the chuck top on which the wafer is not mounted and the probe card is maintained by a gap adjustment member (paras 0024), as taught by Yamamoto in Fig. 1B for accurately testing the DUT. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        6/19/2021